internal_revenue_service number release date index number ------------------- ------------------------------------------------------------ -------- ------------------------------------------------ ---------------------------- ---------------------------------- in re ---------------------------------------------------- -------------------------------------- department of the treasury po box ben franklin station washington dc person to contact --------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b02 plr-103735-13 date date legend company fund insurer state x court plan -------------------------------------------------------------------------- ------------------------------------------ ----------------------------------------------------------------- -------------- ----------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------------------------------------------------- administrator ---------------- year year date u date v q r s dollar_figurea dollar_figureb dollar_figurec ------- ------- --------------------------- -------------------- -------- ---- ----------------- ------------------------------------- ------------------ plr-103735-13 dear ------------- this is in response to the letter dated date and subsequent correspondence submitted on behalf of company requesting rulings that its contributions to fund are deductible under sec_162 of the internal_revenue_code and its contributions are deductible in the year paid facts company is a life_insurance_company that sells among other things life_insurance and annuity products company is the common parent of a life-nonlife consolidated_group of corporations that files a federal_income_tax return on a calendar_year basis company maintains its books_and_records using an accrual_method of accounting insurer is a life_insurance_company domiciled in state x and since year has been under the direction of regulator as receiver pursuant to court’s orders insurer's remaining assets are insufficient to continue paying full benefits as they become due accordingly regulator petitioned court to adopt a liquidation plan plan and convert insurer's rehabilitation proceeding into a liquidation proceeding which plan was approved by court on date v despite the enhancements under the approved plan approximately q individuals are expected to experience a significant shortfall in the total amount of benefits received relative to insurer’s obligations resulting in financial and economic hardship for many of these individuals if these individuals realize the anticipated shortfall resulting from insurer’s insolvency then the insurance industry generally and company specifically would be adversely affected from the public outcry because the individuals would be placed in a position of economic hardship company’s business as well as its reputation in the community would suffer fund was formed as a state x non-for-profit non-stock corporation in connection with the liquidation of insurer fund intends to replace in hardship situations some of the benefits due to insurer’s payees which benefits would otherwise be reduced due to insurer’s insolvency formation of fund will likely promote reliability and confidence in the life_insurance industry the company represents that the fund qualifies as a business league under sec_501 a consortium of approximately r life_insurance_companies including company collectively participating companies intend to voluntarily contribute approximately dollar_figureb to fund collectively the majority of these proceeds will be used for payment to insurer’s payees whose policy benefits have been reduced and who otherwise qualify for fund benefits fund beneficiaries additionally some of the plr-103735-13 proceeds will be used to pay fund operating_expenses further fund agreed to indemnify participating companies for legal costs and damages if any related to and arising from their association with fund in year company contributed dollar_figurea to fund company also intends to contribute dollar_figurec to fund the amount that company has committed to contribute to fund was determined based on company’s_share of the nationwide annuity market company has represented that it reasonably expects a return commensurate with the amount of its contribution no amounts contributed to fund will revert to company payments from fund to fund beneficiaries will be needs-based and administered by administrator an independent third-party who will allocate fund's assets among eligible fund beneficiaries based on certain objective criteria and guidelines developed by administrator after allocating fund's assets administrator will make benefit payments to eligible fund beneficiaries law and analysis whether company’s contributions to fund are deductible under sec_162 of the internal_revenue_code sec_162 provides for the allowance of a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 provides that b usiness expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer's trade_or_business except items which are used as the basis for a deduction or credit under provisions of law other than sec_162 sec_1_162-15 provides that donations to organizations other than those described in sec_170 of the code that bear a direct relationship to a taxpayer's business may be deductible business_expenses if they are made with a reasonable expectation of a financial return commensurate with the amount of the donation sec_263 generally requires capitalization of amounts paid for permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-4 provides that except as provided in sec_1_263_a_-4 a taxpayer must capitalize amounts paid to create an intangible determined based on all the facts and circumstances sec_1_263_a_-4 provides a 12-month rule under which a taxpayer is not plr-103735-13 required to capitalize amounts paid to create or to facilitate the creation of any right or benefit for the taxpayer that does not extend beyond the earlier of i twelve months after the first date on which the taxpayer realizes the right or benefit or ii the end of the taxable_year following the taxable_year in which the payment is made in revrul_79_283 1979_2_cb_80 the service ruled that voluntary_expenditures qualify as deductible ordinary and necessary business_expenses when they are made either to prevent injury to the taxpayer's business or to preserve and protect the goodwill of the business if they do not result in acquisition of capital_asset accordingly members of a savings and loan association league who voluntarily contributed to a fund for distribution to victims of natural disasters limited to victims who had damaged property mortgaged with members of the league could deduct payments to the fund as ordinary and necessary business_expenses the rationale of the ruling is that the purpose of those payments was the protection of the goodwill and the capital of the contributors in revrul_73_113 1973_1_cb_65 the service ruled that contributions to a city’s oil pollution control fund used to fund various cleanup costs associated with improving the city’s tourist business lost due to an oil spill were deductible under sec_162 because the taxpayer suffered a considerable loss of business as a result of the spillage the payments were reasonably calculated to improve the taxpayer's future business and the payments were commensurate with the amount of financial return expected in revrul_76_203 1976_1_cb_45 the service ruled that amounts expended by a taxpayer for uninsured customers of taxpayer’s warehouse were ordinary and necessary business_expenses under sec_162 of the code because such payments operated to preserve taxpayer’s goodwill and protect taxpayer’s business reputation the service ruled that because the sole purpose of the payments was to preserve taxpayer’s goodwill among its customers and to protect its business reputation the amounts expended were ordinary and necessary business_expenses deductible under sec_162 expenditures that do not result in the acquisition of a capital_asset and are made to protect a taxpayer's business may be deductible under sec_162 even though the transaction giving rise to the expense originated with another taxpayer see eg 7_tc_779 acq 1946_2_cb_5 37_bta_830 acq 1955_1_cb_5 in the present case several factors favor a sec_162 deduction for amounts company contributes to fund first it is reasonable to assume that company would suffer economic injury if the insurer’s payees received less benefits under their policies with insurer as a result of insurer’s insolvency next company’s plr-103735-13 contributions to fund are designed to prevent injury by minimizing the shortfall insurer’s payees will realize company is making contributions to fund for the purpose of preventing economic injury and protecting company’s goodwill and reputation finally company can reasonably expect a financial return commensurate with the amount of its contributions because the amount of company’s contributions are determined based on company’s national market share accordingly based solely upon the information submitted it is concluded that taxpayer's contributions to fund are generally deductible as a business_expense under sec_162 because the contributions protect company’s goodwill and business reputation and the expected_return is commensurate with the amount of the contribution to the extent any portion of the contribution is attributable to the indemnity for legal cost and damages provided by fund company must apply regulation sec_1_263_a_-4 to determine whether to amortize or deduct such amount whether company’s contributions are deductible in the year paid sec_461 provides in part that a deduction shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides in part that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides in part that in determining whether an amount has been incurred with respect to any item during the taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item has occurred sec_461 and ii provide that if the liability of the taxpayer arises out of the providing of services or property to the taxpayer by another person economic_performance occurs as services or property is provided sec_461 provides that if the liability of the taxpayer arises out of the use of property by the taxpayer economic_performance occurs as the taxpayer uses such property sec_461 provides that if the liability in question does not arise out of one of the situations enumerated in sec_461 and the regulations thereunder then economic_performance occurs as payment is made to the person to whom the plr-103735-13 liability is owed sec_1_461-4 provides that if the liability of a taxpayer arises out of the providing of services or property to the taxpayer by another person economic_performance occurs as the services or property are provided sec_1_461-4 identifies types of liabilities in addition to liabilities arising out of workers'_compensation or out of any tort for which payment constitutes economic_performance liabilities arising out of a breach of contract liabilities arising from a violation of law rebates and refunds awards prizes and jackpots amounts paid for insurance warranty and service contracts and taxes other than creditable_foreign_taxes sec_1_461-4 provides that in the case of a taxpayer's liability for which specific economic_performance rules are not provided elsewhere in the section or in any other regulation revenue_ruling or revenue_procedure economic_performance occurs as the taxpayer makes payments in satisfaction of the liability to the person to which the liability is owed sec_1_461-4 further provides that its only application is if the liability in question is not covered by rules provided elsewhere under sec_461 on the date payments are made to fund company’s liability is fixed and the amount of such liability could be determined with reasonable accuracy under sec_1_461-1 also company's payment to fund constitutes a liability for which economic_performance rules are not provided elsewhere in sec_1_461-4 of the regulations in any other regulation revenue_ruling or revenue_procedure thus pursuant to sec_1 g economic_performance occurred when company made the payments to fund accordingly company may deduct payments to fund in the year of the payments to fund because at such time the amount of the payments could be determined with reasonable accuracy and economic_performance is deemed to have occurred conclusion based solely on the information submitted and representations made we conclude that company’s contributions to fund are generally deductible as an ordinary and necessary trade_or_business expense if any portion of the contribution is attributable to the indemnity the company must apply regulation sec_1_263_a_-4 to determine whether to amortize or deduct such amount company’s liability for each contribution is incurred in the taxable_year of each respective contribution except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or plr-103735-13 referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas moffitt branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of letter copy for sec_6110 purposes -------------------------------------- ------ -------------------------------------------------- ----------------------------------- -------------------------------------------- --------------------------------------
